DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species VII (Figure 16, Claims 1 and 12), in the reply filed on 15 July is acknowledged.  The traversal is on the ground(s) that Species IV and Species V also belong with Species VII. The Examiner respectfully disagrees and notes that Species IV and V (Figures 13 and 14) comprises a varying connecting portion from Figure 16, specifically a varying neck portion (121). The neck portions of Species IV and V are connected in different manners, or pressed fitted in different directions than the Species VII embodiment.
Examining multiple patentably distinct species together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly admitted on the record.
Finally, it should be noted that, as stated at page 5 of the election requirement, upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the inventions disclosed as opposed to the specific features of the respective species, then there will be rejoinder of those non-elected species and if patentability resides within the specifics of the elected species, then there will be no rejoinder of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-11 and 13-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 July 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 15 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because of the following:  
Line 7 reads: “and be fastening connected to a second”. This should be corrected to read - - and be fastened to a second - -. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:
	Claim 12 line 1 reads: “a neck”. This should be corrected to read - - the neck - -. 
	Claim 12 line 4 reads: “the handle”. This should be corrected to - - a handle - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wang (US 2013/0071177 A1).
Regarding claim 1, Wang discloses a fastener structure, comprising: 
a body (1); and 
a fastening portion (14), provided at the body (see Fig. 3), the fastening portion comprising a 5neck (A in annotated Figure 1 below), being configured to be receivingly fastened into, assembled into or fitted with a coupling counterpart (10, see Fig. 3).

    PNG
    media_image1.png
    536
    562
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.
Regarding claim 12, Wang discloses wherein the fastening portion (14) comprises a neck (A in annotated Figure 1 above), the neck is a material storage space (see Fig. 3), and the body (1) or the fastening portion (14) is pressed by an external force (see paragraph [0041]) such that a material of the fastening counterpart enters or flows into the material storage space (see Fig. 3) to enable the handle (3) to be assembled with the coupling counterpart (see Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/             Examiner, Art Unit 3678        

/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678